Citation Nr: 0019629	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  99-08 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
left eye disorder.

2.  Entitlement to a rating in excess of 10 percent for 
recurrent headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
August 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1998 rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied an increased rating for a left eye 
disorder, and granted service connection, and assigned a 10 
percent rating, for recurrent headaches as secondary to the 
left eye disorder.  In December 1999, the veteran and his 
spouse testified at a hearing at the RO before the 
undersigned traveling Member of the Board.

The  claim for a rating in excess of 10 percent for recurrent 
headaches will be addressed in a remand which follows this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran is blind in the left eye with no light 
perception; there is no serious cosmetic defect or 
enucleation, and he is not blind in the non-service-connected 
right eye.


CONCLUSION OF LAW

A rating in excess of 30 percent for a left eye disorder is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.383, 4.79, 4.80, 4.84a, Diagnostic Code 6070 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claims for increased ratings are well grounded.  
He claims that his left eye disability has become worse, and 
that the initial rating assigned for his headaches is 
inadequate to reflect the degree of disability resulting from 
that entity.  See Proscelle v. Derwinski 2 Vet. App. 629 
(1992); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The Board 
also finds that all relevant facts have been properly 
developed.  During the course of the veteran's December 1999 
personal hearing, his representative requested that his case 
be held open for 60 days so that additional pertinent medical 
evidence could be submitted.  The case has been held in 
abeyance substantially beyond the requested 60-day period, 
and there have been no addition submissions by the veteran or 
his representative.  Moreover, the record is devoid of any 
indication that there is relevant evidence available which 
should be obtained.  Therefore, no further development is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1, that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 which requires that medical reports be 
interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.10 
states, regarding functional impairment, that examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon a person's ordinary activity.  
These requirements for the evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decision based upon a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the disability level and any 
changes in the condition.
The veteran contends, in essence, that his service-connected 
left eye disorder is far more disabling than the current 
rating reflects.  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury is prohibited.  38 C.F.R. § 4.14.

It is noteworthy at the outset that only the left eye is 
service connected, and that for purposes of applying the 
rating schedule (because the veteran is not blind in both 
eyes) the right eye vision is considered normal.  
Compensation is payable for certain combinations of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct.  38 C.F.R. § 3.383.

The Ratings Schedule provides a 30 percent rating for 
blindness in one eye, having only light perception. 38 C.F.R. 
Part 4, Code 6070.  A higher rating is warranted only where 
there is enucleation of the eye or serious cosmetic defect.  
38 C.F.R. § 4.80.  

In the instant case, the veteran's service medical records 
include a July 1969 Physical Evaluation Board (PEB) report 
which shows that he was deemed to be unfit for duty due to 
blindness of the left eye secondary to vitreous hemorrhage 
with siderosis and phthisis bulbi.  Right eye visual acuity 
was 20/20 and the left eye had no light perception 
(blindness).  The RO granted service connection and assigned 
a 30 percent rating for left eye blindness in a June 1970 
rating decision.  Secondary service connection for right eye 
disorder was denied in an unappealed August 1999 rating 
decision.

In conjunction with his present claim for increase, the 
veteran was afforded a VA ophthalmologic examination in July 
1998, which revealed that he had corrected right eye visual 
acuity of 20/20, and no light perception in the left eye.  

The veteran's service connected left eye disorder is rated at 
the maximum (30 percent) schedular rating under Diagnostic 
Code 6070 for blindness in one eye, without anatomical loss 
or cosmetic defect.  As the eye has not been enucleated, and 
cosmetic defect is neither shown, nor alleged, a rating in 
excess of 30 percent is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign a schedular rating in excess of 30 
percent for left eye disorder.

Moreover, application of the extraschedular provisions is 
also not warranted in this case.  38 C.F.R. § 3.321(b).  
There is no objective evidence that this 
service-connected disability presents such an exceptional or 
unusual disability picture, with such factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Hence, referral by the RO 
to the Chief Benefits Director of VA's Compensation and 
Pension Service, under the above-cited regulation, was not 
required.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against the veteran's 
claim; hence, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107.

ORDER

An increased rating for a left eye disorder is denied.


REMAND

As noted above, the RO's August 1998 rating decision granted 
service connection and assigned a 10 percent disability 
rating from January 21, 1998 for recurrent headaches as 
secondary to service-connected left eye disorder.

Because the veteran has perfected an appeal as to the 
assignment of an initial rating following the initial award 
of service connection for recurrent headaches, VA is required 
to evaluate all the evidence of record for the period of time 
between the effective date of the initial grant of service 
connection and the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  In this regard, the Board observes that in 
May 1999 the veteran was afforded a VA examination which 
noted his complaints of headaches; however, the RO did not 
consider this evidence in conjunction with his claim for a 
rating in excess of 10 percent for headaches.  The veteran 
has not waived initial RO consideration of such evidence.  
Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO must obtain complete records 
of any further treatment the veteran has 
received for his headache disorder, then 
re-adjudicate the claim for an increased 
rating for recurrent headaches, 
considering all of the evidence of 
record.  The RO's decision must discuss 
the findings on May 1999 VA examination, 
as well as any additional evidence 
developed, and consider the Court's 
findings in Fenderson, supra.

2.  If this claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.

The case should then be returned to the Board for further 
appellate review.  No action is required of the veteran 
unless he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

